          Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 1 of 19




 1   Juanita R. Brooks (CA SBN 75934) / brooks@fr.com
     Roger A. Denning (CA SBN 228998) / denning@fr.com
 2   K. Nicole Williams (CA SBN 291900) / nwilliams@fr.com
     Frank J. Albert (CA SBN 247741) / albert@fr.com
 3
     Jared A. Smith (CA SBN 306576) / jasmith@fr.com
 4   Tucker N. Terhufen (CA SBN 311038) / terhufen@fr.com
     FISH & RICHARDSON P.C.
 5   12860 El Camino Real, Ste. 400
     San Diego, CA 92130
 6   Telephone: (858) 678-5070 / Fax: (858) 678-5099
 7
     Susan E. Morrison (Pro Hac Vice) / morrison@fr.com
 8   FISH & RICHARDSON P.C.
     222 Delaware Avenue, 17th Floor
 9   P.O. Box 1114
     Wilmington, DE 19801
10
     Telephone: (302) 652-5070 / Fax: (302) 652-0607
11
     Additional counsel listed on signature page
12
     Attorneys for Plaintiff, FINJAN LLC
13

14                                  UNITED STATES DISTRICT COURT

15                              NORTHERN DISTRICT OF CALIFORNIA

16                                         OAKLAND DIVISION

17   FINJAN LLC,                                      Case No. 14-cv-04908-PJH
18                     Plaintiff,                     FINJAN LLC’S ANSWER TO PALO
                                                      ALTO NETWORKS, INC.’S
19          v.                                        COUNTERCLAIMS TO FINJAN’S
20                                                    AMENDED COMPLAINT FOR PATENT
     PALO ALTO NETWORKS, INC.,                        INFRINGEMENT
21
                       Defendant.                     DEMAND FOR JURY TRIAL
22

23                                                    Hon. Phyllis J. Hamilton
                                                      Ctrm: 3, 3rd Floor
24

25

26

27

28
                                                                  Case No. 14-cv-04908-PJH
                                              FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                                COUNTERCLAIMS TO AMENDED COMPLAINT
          Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 2 of 19




 1                 ANSWER TO COUNTERCLAIMS TO AMENDED COMPLAINT

 2          Plaintiff Finjan LLC (f/k/a Finjan, Inc.) (“Finjan”) hereby answers the counterclaims of

 3   Palo Alto Networks, Inc.’s (“Defendant” or “Palo Alto Networks” or “PAN”) in its Answer to

 4   Amended Complaint for Patent Infringement as follows:

 5                          PALO ALTO NETWORKS’ COUNTERCLAIMS

 6          290.    Finjan admits that PAN alleges the following Counterclaims:

 7                                                 PARTIES

 8          291.    Admitted.

 9          292.    Admitted.

10                                     JURISDICTION AND VENUE

11          293.    Finjan admits that PAN alleges certain Counterclaims. To the extent not expressly
12   admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
13          294.    Finjan admits that this action arises under the Patent Act, 35 U.S.C. § 1 et seq. and
14   that there exists an actual and justiciable controversy between the parties regarding infringement
15   of the patents-in-suit. Finjan admits that this Court has subject matter jurisdiction over this action
16   pursuant to 28 U.S.C. §§ 1331 and 1338. To the extent not expressly admitted, Finjan denies the
17   allegations in this paragraph of the Counterclaims.
18          295.    Finjan admits that venue is proper in this District. To the extent not expressly
19   admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
20                                         CLAIMS FOR RELIEF
21                                                 COUNT I
22             (Declaratory Judgment of Non-Infringement of U.S. Patent No. 6,804,780)
23          296.    Finjan realleges and incorporates by reference the allegations set forth in its
24   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.
25          297.    Admitted.
26          298.    Admitted.
27

28
                                                      1              Case No. 14-cv-04908-PJH
                                                FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                                  COUNTERCLAIMS TO AMENDED COMPLAINT
          Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 3 of 19




 1          299.    Finjan admits that PAN purports to seek a declaratory judgment that it is not

 2   infringing any claim of the ’780 Patent. To the extent not expressly admitted, Finjan denies the

 3   allegations in this paragraph of the Counterclaims.

 4          300.    Denied.

 5                                               COUNT II

 6                 (Declaratory Judgment of Invalidity of U.S. Patent No. 6,804,780)

 7          301.    Finjan realleges and incorporates by reference the allegations set forth in its

 8   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.

 9          302.    Admitted.

10          303.    Finjan admits that PAN purports to seek a declaratory judgment that the claims of

11   the ’780 Patent are invalid. To the extent not expressly admitted, Finjan denies the allegations in

12   this paragraph of the Counterclaims.

13          304.    Denied.

14                                               COUNT III

15             (Declaratory Judgment of Non-Infringement of U.S. Patent No. 7,418,731)
16          305.    Finjan realleges and incorporates by reference the allegations set forth in its
17   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.
18          306.    Admitted.
19          307.    Admitted.
20          308.    Finjan admits that PAN purports to seek a declaratory judgment that it is not
21   infringing any claim of the ’731 Patent. To the extent not expressly admitted, Finjan denies the
22   allegations in this paragraph of the Counterclaims.
23          309.    Denied.
24                                               COUNT IV
25                 (Declaratory Judgment of Invalidity of U.S. Patent No. 7,418,731))
26          310.    Finjan realleges and incorporates by reference the allegations set forth in its
27   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.
28          311.    Admitted.
                                                     2              Case No. 14-cv-04908-PJH
                                               FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                                 COUNTERCLAIMS TO AMENDED COMPLAINT
          Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 4 of 19




 1          312.    Finjan admits that PAN purports to seek a declaratory judgment that the claims of

 2   the ’731 Patent are invalid. To the extent not expressly admitted, Finjan denies the allegations in

 3   this paragraph of the Counterclaims.

 4          313.    Denied.

 5                                               COUNT V

 6             (Declaratory Judgment of Non-Infringement of U.S. Patent No. 7,613,926)

 7          314.    Finjan realleges and incorporates by reference the allegations set forth in its

 8   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.

 9          315.    Admitted.

10          316.    Admitted.

11          317.    Finjan admits that PAN purports to seek a declaratory judgment that it is not

12   infringing any claim of the ’926 Patent. To the extent not expressly admitted, Finjan denies the

13   allegations in this paragraph of the Counterclaims.

14          318.    Denied.

15                                               COUNT VI

16                 (Declaratory Judgment of Invalidity of U.S. Patent No. 7,613,926)
17          319.    Finjan realleges and incorporates by reference the allegations set forth in its
18   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.
19          320.    Admitted.
20          321.    Finjan admits that PAN purports to seek a declaratory judgment that the claims of
21   the ’926 Patent are invalid. To the extent not expressly admitted, Finjan denies the allegations in
22   this paragraph of the Counterclaims.
23          322.    Denied.
24                                              COUNT VII
25             (Declaratory Judgment of Non-Infringement of U.S. Patent No. 7,647,633)
26          323.    Finjan realleges and incorporates by reference the allegations set forth in its
27   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.
28          324.    Admitted.
                                                     3              Case No. 14-cv-04908-PJH
                                               FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                                 COUNTERCLAIMS TO AMENDED COMPLAINT
          Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 5 of 19




 1          325.    Admitted.

 2          326.    Finjan admits that PAN purports to seek a declaratory judgment that it is not

 3   infringing any claim of the ’633 Patent. To the extent not expressly admitted, Finjan denies the

 4   allegations in this paragraph of the Counterclaims.

 5          327.    Denied.

 6                                              COUNT VIII

 7                 (Declaratory Judgment of Invalidity of U.S. Patent No. 7,647,633)

 8          328.    Finjan realleges and incorporates by reference the allegations set forth in its

 9   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.

10          329.    Admitted.

11          330.    Finjan admits that PAN purports to seek a declaratory judgment that the claims of

12   the ’633 Patent are invalid. To the extent not expressly admitted, Finjan denies the allegations in

13   this paragraph of the Counterclaims.

14          331.    Denied.

15                                               COUNT IX

16             (Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,141,154)
17          332.    Finjan realleges and incorporates by reference the allegations set forth in its
18   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.
19          333.    Admitted.
20          334.    Admitted.
21          335.    Finjan admits that PAN purports to seek a declaratory judgment that it is not
22   infringing any claim of the ’154 Patent. To the extent not expressly admitted, Finjan denies the
23   allegations in this paragraph of the Counterclaims.
24          336.    Denied.
25                                               COUNT X
26                 (Declaratory Judgment of Invalidity of U.S. Patent No. 8,141,154)
27          337.    Finjan realleges and incorporates by reference the allegations set forth in its
28   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.
                                                     4              Case No. 14-cv-04908-PJH
                                               FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                                 COUNTERCLAIMS TO AMENDED COMPLAINT
          Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 6 of 19




 1          338.    Admitted.

 2          339.    Finjan admits that PAN purports to seek a declaratory judgment that the claims of

 3   the ’154 Patent are invalid. To the extent not expressly admitted, Finjan denies the allegations in

 4   this paragraph of the Counterclaims.

 5          340.    Denied.

 6                                               COUNT XI

 7             (Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,225,408)

 8          341.    Finjan realleges and incorporates by reference the allegations set forth in its

 9   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.

10          342.    Admitted.

11          343.    Admitted.

12          344.    Finjan admits that PAN purports to seek a declaratory judgment that it is not

13   infringing any claim of the ’408 Patent. To the extent not expressly admitted, Finjan denies the

14   allegations in this paragraph of the Counterclaims.

15          345.    Denied.

16                                              COUNT XII

17                 (Declaratory Judgment of Invalidity of U.S. Patent No. 8,225,408)
18          346.    Finjan realleges and incorporates by reference the allegations set forth in its
19   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.
20          347.    Admitted.
21          348.    Finjan admits that PAN purports to seek a declaratory judgment that the claims of
22   the ’408 Patent are invalid. To the extent not expressly admitted, Finjan denies the allegations in
23   this paragraph of the Counterclaims.
24          349.    Denied.
25                                              COUNT XIII
26             (Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,677,494)
27          350.    Finjan realleges and incorporates by reference the allegations set forth in its
28   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.
                                                     5              Case No. 14-cv-04908-PJH
                                               FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                                 COUNTERCLAIMS TO AMENDED COMPLAINT
          Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 7 of 19




 1          351.    Admitted.

 2          352.    Admitted.

 3          353.    Finjan admits that PAN purports to seek a declaratory judgment that it is not

 4   infringing any claim of the ’494 Patent. To the extent not expressly admitted, Finjan denies the

 5   allegations in this paragraph of the Counterclaims.

 6          354.    Denied.

 7                                              COUNT XIV

 8                 (Declaratory Judgment of Invalidity of U.S. Patent No. 8,677,494)

 9          355.    Finjan realleges and incorporates by reference the allegations set forth in its

10   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.

11          356.    Admitted.

12          357.    Finjan admits that PAN purports to seek a declaratory judgment that the claims of

13   the ’494 Patent are invalid. To the extent not expressly admitted, Finjan denies the allegations in

14   this paragraph of the Counterclaims.

15          358.    Denied.

16                                               COUNT XV

17              (Declaratory Judgment of Unenforceability of U.S. Patent No. 8,677,494
                                   Due to Inequitable Conduct)
18

19          359.    Finjan realleges and incorporates by reference the allegations set forth in its
20   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.
21          360.    Admitted.
22          361.    Finjan admits that PAN denies that the ’494 Patent is enforceable and contends that
23   this patent is unenforceable on the grounds of inequitable conduct. To the extent not expressly
24   admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
25          362.    Finjan denies that the allegations set forth in ¶¶ 216-250 of PAN’s Answer set forth
26   a cognizable basis for inequitable conduct or unenforceability of the ’494 Patent.
27                  a. ¶ 216 – Denied.
28
                                                     6              Case No. 14-cv-04908-PJH
                                               FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                                 COUNTERCLAIMS TO AMENDED COMPLAINT
     Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 8 of 19




 1          b. ¶ 217 – Finjan admits that the application that issued as the ’494 Patent,

 2             Application No. 13/290,708 (“the ’708 Application”), was filed on November

 3             6, 2011. Finjan further admits that the ’708 Application, as on the face of the

 4             ’494 Patent, lists inventors: Yigal Mordechai Edery; Nimrod Itzhak Vered;

 5             David R. Kroll; and Shlomo Touboul. Finjan further admits that the ’494 Patent

 6             claims priority, through a series of continuations, continuations-in-part, and

 7             provisional applications, to a provisional application filed on November 8,

 8             1996, No. 60/030,639 (“the ’639 Application”). Finjan further admits that

 9             Shlomo Touboul is the only inventor identified for the ’639 application. To the

10             extent not expressly admitted, Finjan denies the allegations in this paragraph of

11             the Counterclaims.

12          c. ¶ 218 – Finjan admits that on November 6, 2011, Finjan submitted to the

13             USPTO with the ’708 Application a Declaration signed by all four inventors

14             that stated “I hereby declare that . . . I believe that the inventor(s) named below

15             to be the original and first inventor(s) of the subject matter which is claimed

16             and for which a patent is sought on the Invention entitled Malicious Mobile

17             Code Runtime Monitoring System and Methods.” Finjan further admits that

18             this Declaration signed by all four inventors was the same Declaration that was

19             submitted to the USPTO on June 23, 2005 during the prosecution of an

20             application that later issued as U.S. Patent No. 7,058,822 (the “’822 Patent”),

21             which was filed on May 17, 2001. To the extent not expressly admitted, Finjan

22             denies the allegations in this paragraph of the Counterclaims.

23          d. ¶ 219 – Admitted.

24          e. ¶ 220 – Finjan admits that in response to a Final Office Action, Finjan

25             submitted a Declaration from inventor, Shlomo Touboul, on May 7, 2013

26             (“Touboul Declaration”). Finjan further admits that under 37 C.F.R. 1.56,

27             inventors owe a duty of candor to the PTO. Finjan further admits that in the

28             Touboul Declaration, Mr. Touboul declared that the then pending “claims 1, 3,
                                             7              Case No. 14-cv-04908-PJH
                                       FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                         COUNTERCLAIMS TO AMENDED COMPLAINT
     Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 9 of 19




 1             4-6, 9, 10, 12-15 and 18” were his “sole invention” and that “[his] sole

 2             invention was in [his] mind and developed by at least November 18, 1996. The

 3             remaining pending dependent claims were coinvented by or with one or more

 4             of the other listed inventors.” To the extent not expressly admitted, Finjan

 5             denies the allegations in this paragraph of the Counterclaims.

 6          f. ¶ 221 – Finjan admits that on August 29, 2013, the Examiner allowed the

 7             pending claims and stated that “The [Touboul] Declaration filed on May 7,

 8             2013 under 37 CFR 1.131(a) is sufficient to overcome the Ji, U.S. Patent

 9             5,893,348 reference . . . The rejection is hereby withdrawn and the claims are in

10             conditions for allowance.” To the extent not expressly admitted, Finjan denies

11             the allegations in this paragraph of the Counterclaims.

12          g. ¶ 222 – Finjan admits that it has answered discovery in this and other lawsuits

13             regarding the conception and inventorship of the ’494 Patent. Finjan denies

14             that these discovery responses contradict the Touboul Declaration. Finjan

15             admits that in the Symantec case, it narrowed its asserted claims of the ’494

16             Patent to claims 10, 14, and 15 on June 26, 2017. Finjan further admits that, in

17             that case, it served Supplemental Interrogatory Responses on July 26, 2017, in

18             which it stated that “Yigal Edery, Nimrod Vered, David Kroll, and Shlomo

19             Touboul were involved with, and may have knowledge related to the

20             conception and reduction to practice of the ’494 Patent.” Finjan admits that in

21             its June of 2017 response to Symantec’s Requests for Admission, “Finjan

22             admit[ted] that Yigal Edery, Nimrod Vered, David Kroll, and Shlomo Touboul

23             collaborated as a group on the invention set forth in the . . . ’494 Patent.”

24             Finjan further admits that in an interrogatory response served in June of 2017 in

25             the Symantec case, Finjan stated that “Yigal Edery, Nimrod Vered, David

26             Kroll, and Shlomo Touboul collaboratively conceived of the inventions

27             disclosed in the . . . ’494 Patent[].” Finjan further admits that Finjan served a

28             fourth supplemental response to Symantec’s Interrogatory No. 1 stating that
                                             8              Case No. 14-cv-04908-PJH
                                       FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                         COUNTERCLAIMS TO AMENDED COMPLAINT
     Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 10 of 19




 1             “[t]he date of conception for the asserted claims of the [the ’494 Patent] began

 2             October 31, 1996 and continued through May 2000. The date of constructive

 3             reduction of practice to the asserted claims of the ’494 Patent is no later than

 4             November 7, 2011.” To the extent not expressly admitted, Finjan denies the

 5             allegations in this paragraph of the Counterclaims.

 6          h. ¶ 223 – Admitted.

 7          i. ¶ 224 – Finjan admits that David Kroll testified at trial that he “helped come up

 8             with the idea behind claim 10 [of the ’494 Patent] during [his] time at Finjan.”

 9             To the extent not expressly admitted, Finjan denies the allegations in this

10             paragraph of the Counterclaims.

11          j. ¶ 225 – Denied.

12          k. ¶ 226 – Denied.

13          l. ¶ 227 – Denied.

14          m. ¶ 228 – Denied.

15          n. ¶ 229 – Denied.

16          o. ¶ 230 – This paragraph is a reservation of rights and does not require a

17             response. To the extent this paragraph requires a response, it is denied.

18          p. ¶ 231 – Admitted.

19          q. ¶ 232 – Finjan admits that PAN denies that the ’494 Patent is enforceable and

20             contends that it is unenforceable on the grounds of inequitable conduct. To the

21             extent not expressly admitted, Finjan denies the allegations in this paragraph of

22             the Counterclaims.

23          r. ¶ 233 – Admitted.

24          s. ¶ 234 – Admitted.

25          t. ¶ 235 – Finjan admits that the original application for the ’494 Patent contained

26             in its specification a claim to priority of a non-provisional application to U.S.

27             Patent No. 6,092,194 filed on November 6, 1997. To the extent not expressly

28             admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
                                             9              Case No. 14-cv-04908-PJH
                                       FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                         COUNTERCLAIMS TO AMENDED COMPLAINT
     Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 11 of 19




 1          u. ¶ 236 – Finjan admits that on July 23, 2012, the Examiner from the USPTO

 2             issued a non-final rejection rejecting all of the claims as anticipated by U.S.

 3             Patent No. 5,983,348 (“Ji”) and that the Ji reference was filed on September 10,

 4             1997. To the extent not expressly admitted, Finjan denies the allegations in this

 5             paragraph of the Counterclaims.

 6          v. ¶ 237 – Admitted.

 7          w. ¶ 238 – Denied.

 8          x. ¶ 239 – Admitted.

 9          y. ¶ 240 – Admitted. On May 7, 2013, Ms. Bey, on behalf of Finjan, filed an

10             “Amendment And Response To Office Action Under 37 C.F.R. § 1.114.”

11             Accompanying this filing, Ms. Bey submitted a “Declaration Of Prior Invention

12             In The United States To Overcome Cited Patent Or Publication (37 C.F.R. §

13             131)” sworn by Shlomo Touboul. In his declaration, Mr. Touboul declared that

14             “I had the ideas described in the patent application, and first developed a

15             working system that is described in the patent application and in claims 1, 3, 4-

16             6, 9, 10, 12-15 and 18 pending as of the signing of this declaration (hereafter

17             sole invention) prior to September 10, 1997, which is the filing date of U.S,

18             Patent No. 5,983,348 to Ji (“the ’348 patent”). I hereby declare that my sole

19             invention was in my mind and developed by at least November 18, 1996. The

20             remaining pending dependent claims were coinvented by or with one or more

21             of the other listed inventors.” To the extent not expressly admitted, Finjan

22             denies the allegations in this paragraph of the Counterclaims.

23          z. ¶ 241 – Admitted.

24          aa. ¶ 242 – Denied.

25          bb. ¶ 243 – Denied.

26          cc. ¶ 244 – Denied.

27          dd. ¶ 245 – Denied.

28
                                           10              Case No. 14-cv-04908-PJH
                                      FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                        COUNTERCLAIMS TO AMENDED COMPLAINT
         Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 12 of 19




 1                  ee. ¶ 246 – Denied. PAN incorporated its Thirteenth Affirmative Defense of

 2                      Unclean Hands in this paragraph and Finjan incorporates the responses in ¶ 374

 3                      (below) herein.

 4                  ff. ¶ 247 – Denied.

 5                  gg. ¶ 248 – Denied.

 6                  hh. ¶ 249 – Denied.

 7                  ii. ¶ 250 – Denied.

 8          363.    Admitted.

 9          364.    Denied.

10                                              COUNT XVI

11              (Declaratory Judgment of Unenforceability of U.S. Patent No. 8,141,154
                                   Due to Inequitable Conduct)
12

13          365.    Finjan realleges and incorporates by reference the allegations set forth in its
14   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.
15          366.    Admitted.
16          367.    Finjan admits that PAN denies that the ’154 Patent is enforceable and contends that
17   this patent is unenforceable on the grounds of inequitable conduct. To the extent not expressly
18   admitted, Finjan denies the allegations in this paragraph of the Counterclaims.
19          368.    Finjan denies that the allegations set forth in ¶¶ 251-266 of PAN's Answer set forth
20   a cognizable basis for inequitable conduct or unenforceability of the ’154 Patent.
21                  a. ¶ 251 – Admitted.
22                  b. ¶ 252 – Finjan admits that PAN has denied that the ’154 Patent is enforceable
23                      and contend that this patent is unenforceable on the grounds of inequitable
24                      conduct. To the extent not expressly admitted, Finjan denies the allegations in
25                      this paragraph of the Counterclaims.
26                  c. ¶ 253 – Admitted.
27                  d. ¶ 254 – Admitted.
28
                                                    11              Case No. 14-cv-04908-PJH
                                               FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                                 COUNTERCLAIMS TO AMENDED COMPLAINT
     Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 13 of 19




 1            e. ¶ 255 – Finjan admits that on October 16, 2013, Dawn-Marie Bey, Finjan’s

 2               patent attorney at the time, filed a “Petition To Accept Unintentionally Delayed

 3               Claim Of Priority Under 35 U.S.C. § 120 For The Benefit Of A Prior-filed

 4               Application Filed Under 37 C.F.R. § 1.78(a)(3).” Finjan further admits that in

 5               this petition, Ms. Bey sought to claim priority to U.S. Patent No. 7,757,289,

 6               which was filed on December 12, 2005, and that Ms. Bey represented that “the

 7               entire delay between the date the priority claim was due and the date that this

 8               petition with priority claim added to the specification is filed was

 9               unintentional.” To the extent not expressly admitted, Finjan denies the

10               allegations in this paragraph of the Counterclaims.

11            f. ¶ 256 – Denied.

12            g. ¶ 257 – Finjan admits that Ms. Bey petitioned the USPTO to accept a claim of

13               priority on October 16, 2013. Finjan further admits that Finjan filed litigation

14               asserting the ’154 Patent against Websense, Inc. on September 23, 2013 (No.

15               5:13-cv-04398, N.D. Cal.), FireEye, Inc. on July 8, 2013 (No. 4:13-cv-03133-

16               SBA, N.D. Cal.), and Proofpoint, Inc. on December 16, 2013 (No. 4:13-cv-

17               05808-HSG, N.D. Cal.), and PAN. To the extent not expressly admitted, Finjan

18               denies the allegations in this paragraph of the Counterclaims.

19            h. ¶ 258 – Denied.

20            i. ¶ 259 – Denied.

21            j. ¶ 260 – Denied.

22            k. ¶ 261 – Denied.

23            l. ¶ 262 – Denied.

24            m. ¶ 263 – Denied.

25            n. ¶ 264 – Denied.

26            o. ¶ 265 – Denied.

27            p. ¶ 266 – Denied.

28     369.   Admitted
                                             12              Case No. 14-cv-04908-PJH
                                        FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                          COUNTERCLAIMS TO AMENDED COMPLAINT
         Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 14 of 19




 1          370.    Denied.

 2                                              COUNT XVII

 3                           (Declaratory Judgment of Unenforceability of
                    U.S. Patent Nos. 8,677,494 and 8,141,154 Due to Unclean Hands)
 4

 5          371.    Finjan realleges and incorporates by reference the allegations set forth in its

 6   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.

 7          372.    Admitted.

 8          373.    Finjan admits that PAN denies that the ’494 and ’154 Patents are enforceable and

 9   contends that these patents are unenforceable on the grounds of unclean hands. To the extent not

10   expressly admitted, Finjan denies the allegations in this paragraph of the Counterclaims.

11          374.    Finjan denies that the allegations set forth in ¶¶ 267-280 of PAN's Answer set forth

12   a cognizable basis for unclean hands or unenforceability of the ’494 and ’154 Patents.

13                  a. ¶ 267 – Admitted.

14                  b. ¶ 268 – Finjan admits that PAN denies that the ’494 and ’154 Patents are

15                     enforceable and contends that these patents are unenforceable on the grounds of

16                     unclean hands.

17                  c. ¶ 269 – Denied.

18                  d. ¶ 270 – Denied.

19                  e. ¶ 271 – Finjan admits that on May 17, 2001, Finjan’s representatives filed a

20                     patent application on behalf of Finjan that would ultimately mature into U.S.

21                     Patent No. 7,058,822 (“the ’822 Patent”). To the extent not expressly admitted,

22                     Finjan denies the allegations in this paragraph of the Counterclaims.

23                  f. ¶ 272 – Admitted.

24                  g. ¶ 273 – Admitted.

25                  h. ¶ 274 – Admitted.

26                  i. ¶ 275 – Admitted.

27                  j. ¶ 276 – Finjan admits that on March 6, 2014 Ms. Dawn-Marie Bey, Finjan’s

28                     patent attorney, filed a “Petition To Accept Unintentionally Delayed Priority
                                                    13              Case No. 14-cv-04908-PJH
                                               FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                                 COUNTERCLAIMS TO AMENDED COMPLAINT
         Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 15 of 19




 1                     Claim Under 37 C.F.R. § 1.78.” Finjan further admits that the Petition sought

 2                     to add claims of priority to U.S. Patent No. 6,092,194 (“the ’194 Patent”), filed

 3                     November 6, 1997, and U.S. Patent No. 6,167,520 (“the ’520 Patent”), filed

 4                     January 29, 1997. Finjan further admits that Ms. Bey represented that “The

 5                     entire delay between the date a correctly worded benefit claim was under . . .

 6                     and the date the correctly worded benefit claim was filed was unintentional.”

 7                     To the extent not expressly admitted, Finjan denies the allegations in this

 8                     paragraph of the Counterclaims.

 9                 k. ¶ 277 – Denied.

10                 l. ¶ 278 – Finjan admits that the USPTO accepted on July 25, 2014 Finjan’s claim

11                     of priority in its “Decision Granting Petition To Accept Unintentionally

12                     Delayed Priority Claim Under 37 C.F.R. § 1.78(e).” Finjan further admits that

13                     on September 8, 2014, the USPTO issued a final rejection in ex parte

14                     reexamination no. 90/013,017. To the extent not expressly admitted, Finjan

15                     denies the allegations in this paragraph of the Counterclaims.

16                 m. ¶ 279 – Finjan admits that the’494 Patent claims priority through the ’822

17                     Patent. To the extent not expressly admitted, Finjan denies the allegations in

18                     this paragraph of the Counterclaims.

19                 n. ¶ 280 – Denied.

20          375.   Admitted.

21          376.   Denied.

22                         PRAYER FOR RELIEF ON PAN’S COMPLAINT
23          Finjan denies that PAN is entitled to any relief, and specifically denies the allegations and
24   requests for relief set forth in paragraphs A-H under the heading “REQUEST FOR RELIEF” in
25   the Counterclaims.
26

27

28
                                                    14              Case No. 14-cv-04908-PJH
                                               FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                                 COUNTERCLAIMS TO AMENDED COMPLAINT
          Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 16 of 19




 1                                FINJAN’S AFFIRMATIVE DEFENSES

 2           Without admitting or acknowledging that it bears the burden of proof as to any of them,

 3   and without waiver, limitation or prejudice, Finjan hereby asserts the following affirmative

 4   defenses:

 5                            FINJAN’S FIRST AFFIRMATIVE DEFENSE

 6                                          (Failure to State Claim)

 7           1.      Finjan realleges and incorporates by reference the allegations set forth in its

 8   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.

 9           2.      Counterclaims 1-17 fail to state a cause of action upon which relief may be granted.

10   Counterclaims 1-14 are conclusory and fail to allege any facts to support the assertions of

11   noninfringement or invalidity, and thus they fail to provide fair notice of the basis for the claims.

12           3.      Counterclaims 15-17 each fail to state plausible claims upon which relief may be

13   granted, as none of these Counterclaims, taking all factual allegations as true and ignoring the

14   unsupported legal conclusions, state sufficient grounds to find that any of the patent-in-suit are

15   unenforceable. The Counterclaims are deficient in many respects, including regarding purported

16   allegations of deceit before the Patent and Trademark Office (“PTO”) and there is no allegation to

17   support that the “single most reasonable inference” of the alleged facts is an intent to deceive the

18   PTO. Therefore, there is no proper claim for declaratory relief and PAN’s Counterclaims 15-17

19   fail to state a claim.

20           4.      Counterclaims 15 and 16 fail to state a plausible claim because there is no

21   identification of facts to support that “the single most reasonable inference” of the alleged facts is

22   an intent to deceive the PTO, much less sufficient grounds to assert deceit before the PTO, given

23   the undisputed evidence, including the fact that Shlomo Touboul’s affidavit was corroborated by a

24   contemporaneous document.

25           5.      Counterclaim 17 further fails to state a plausible claim upon which relief may be

26   granted because unenforceability for unclean hands is an affirmative defense and is not a

27   standalone claim, such that it cannot be pled as a counterclaim.

28
                                                     15              Case No. 14-cv-04908-PJH
                                                FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                                  COUNTERCLAIMS TO AMENDED COMPLAINT
             Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 17 of 19




 1                            FINJAN’S SECOND AFFIRMATIVE DEFENSE

 2                                                (Good Faith)

 3             6.     Finjan realleges and incorporates by reference the allegations set forth in its

 4   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.

 5             7.     Counterclaims 15-17 are barred, in whole or in part, because Finjan’s actions were

 6   taken with due diligence, in good faith, with the absence of malicious intent, and constituted and

 7   constitute lawful, proper, and justified means to accomplish legitimate business objectives.

 8                             FINJAN’S THIRD AFFIRMATIVE DEFENSE

 9                                            (Equitable Estoppel)

10             8.     Finjan realleges and incorporates by reference the allegations set forth in its

11   Complaint and the preceding paragraphs of this Answer as though fully set forth herein.

12             9.     Counterclaims 1-17 are barred, in whole or in part, by the doctrine of equitable

13   estoppel.

14             10.    The bases for this defense include the foregoing allegations.

15                                                     ***

16   Finjan’s investigation of its defenses is ongoing. Finjan reserves all affirmative defenses under

17   Rule 8(c) of the Federal Rules of Civil Procedure, the Patent Laws of the United States, and any

18   other defenses at law or in equity that may exist now or that may be available in the future based

19   on discovery and further factual investigation in this action.

20                                    FINJAN’S PRAYER FOR RELIEF

21             WHEREFORE, Finjan prays for relief against the Counterclaimant as follows:
22             A.     That each of the Counterclaims be dismissed with prejudice;
23             B.     For an entry of judgment that PAN is not entitled to the relief sought, or any other
24   relief, on the Counterclaims;
25             C.     That the Court award Finjan the relief sought in its Complaint;
26             D.     For an entry of judgment declaring that PAN infringes all claims of the patents-in-
27   suit;
28
                                                      16              Case No. 14-cv-04908-PJH
                                                 FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                                   COUNTERCLAIMS TO AMENDED COMPLAINT
          Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 18 of 19




 1          E.      For an entry of judgment declaring that each and every claim of the patents-in-suit

 2   is valid and enforceable;

 3          F.      For a finding that this case is “exceptional” and an award to Finjan of its costs and

 4   reasonable attorney’s fees, as provided by 35 U.S.C. § 285; and

 5          G.      That Finjan be granted all further and other relief as the Court may deem proper

 6   and just.

 7   Dated: May 5, 2021                           Respectfully Submitted,

 8                                                /s/ Phillip W. Goter
                                                  Juanita R. Brooks (CA SBN 75934)
 9
                                                  brooks@fr.com
10                                                Roger A. Denning (CA SBN 228998)
                                                  denning@fr.com
11                                                Frank J. Albert (CA SBN 247741)
                                                  albert@fr.com
12                                                K. Nicole Williams (CA SBN 291900)
13                                                nwilliams@fr.com
                                                  Jared A. Smith (CA SBN 306576)
14                                                jasmith@fr.com
                                                  Tucker N. Terhufen (CA SBN 311038)
15                                                terhufen@fr.com
                                                  FISH & RICHARDSON P.C.
16                                                12860 El Camino Real, Ste. 400
17                                                San Diego, CA 92130
                                                  Telephone: (858) 678-5070 / Fax: (858) 678-5099
18
                                                  Aamir Kazi (Pro Hac Vice)
19                                                kazi@fr.com
                                                  Lawrence Jarvis (Pro Hac Vice)
20                                                jarvis@fr.com
                                                  FISH & RICHARDSON P.C.
21
                                                  1180 Peachtree St. NE, 21st floor
22                                                Atlanta, GA 30309
                                                  Telephone: (404) 892-5005 / Fax: (404) 892-5002
23

24                                                Phillip W. Goter (Pro Hac Vice)
                                                  goter@fr.com
25                                                FISH & RICHARDSON P.C.
                                                  3200 RBC Plaza, 60 South Sixth Street
26                                                Minneapolis, MN 55402
                                                  Telephone: (612) 335-5070 / Fax: (612) 288-9696
27

28
                                                    17              Case No. 14-cv-04908-PJH
                                               FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                                 COUNTERCLAIMS TO AMENDED COMPLAINT
     Case 4:14-cv-04908-PJH Document 121 Filed 05/05/21 Page 19 of 19




 1                                  Susan E. Morrison (Pro Hac Vice)
                                    morrison@fr.com
 2                                  FISH & RICHARDSON P.C.
                                    222 Delaware Ave., 17th Floor
 3
                                    P.O. Box 1114
 4                                  Wilmington, DE 19801
                                    Telephone: (302) 652-5070 / Fax: (302) 652-0607
 5
                                    Tracea Rice (Pro Hac Vice)
 6                                  trice@fr.com
                                    FISH & RICHARDSON P.C.
 7                                  1000 Maine Ave. Ste. 1000
 8                                  Washington, DC 20024
                                    Telephone: (202) 783-5070 / Fax: (202) 783-2331
 9
                                    Attorneys for Plaintiff, FINJAN LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      18              Case No. 14-cv-04908-PJH
                                 FINJAN’S ANSWER TO PALO ALTO NETWORKS’
                                   COUNTERCLAIMS TO AMENDED COMPLAINT
